Title: To Thomas Jefferson from “An American,” 11 December 1801
From: “An American”
To: Jefferson, Thomas


          
            Sir—
            Charleston South Carolina Dec 11. 1801
          
          According to the 46 Section of the Collection Law approved 2nd March 1799. the Wearing Apparel and other personal Baggage, and the tools or implements of a mechanecal trade only, shall be free from duty; that is to say of persons who arrive in the United States; notwithstanding which the Collector of this port obliges, such persons to pay Duty on their Books &c which they bring for their own use; indeed he has gone so far as to oblige them to pay on old Books & Furniture—Again the 57th Section of said Act obliges the Capt. of a vessel who does not make out & deliver a perfect Manifest in the first instance, to make a post Entry or addition thereto & allows a fee of 2 Dollars to the office therefor; but the Collector of this Port, obliges every person who makes an imperfect Entry of Any Goods imported in any vessel, & afterwards has occasion to make an addition thereto, pay 2 Dollars for each & every such addition which appears to me to be a very great imposition & contrary to Law—
          The boarding officer who receives the manifests & certifies the Copies thereof is a very ignorant illiterate person; he also has the business of granting protections to American Seamen intirely entrusted to him except in very particular c[ases], & whenever he thinks proper refus[es to] receive the oath prescribed by Law, in consequence of which native born American Seamen have been prevented by him from procuring Protections & been exposed to the risk of being impressed on board British ships of War there to remain perhaps for life—These facts have come within my own personal knowledge, & may be proved to your satisfaction provided you may think proper to investigate them, & indeed I am convinced from my frequently having occasion to transact Business at this office & several other circumstances that this Government would promote the Interest [of] The Union greatly by appointing a proper person to examine the manner of transacting the Business of all the different Departments of this Office in detail, as I have good reason to believe the Collector is unacquainted with the common principles of Accounting & is unable to execute any one single difficult branch of the business although he may pretend to understand the theory thereof, the consequence is that his safety & dependence rests on the experience of 2 or 3 particular Clerks who have acquired a knowledge of his Accounts &c by Study & application in hopes of receiving a compensation therefor, which he has promised him for 3 years past & which he still withholds, notwithstanding the expences of living have increased nearly 50 pr Cent in that time, the consequence is that he holds these Clerks on very precarious ground, & should they leave him it would be utterly impossible to procure others who could qualify themselves to prepare examine transmit the Collectors Quarterly Accounts within the time prescribed by Law, This I Know from undoubted authority—he allows his accounting Clerks only 800 Dollars pr Annum, while Clerks in the Banks of this City receive 1400 Dollars pr Annum—while their Business is quite simple, compared with the complicated system of a Custom House
          I have made this communication in hopes of your taking the matter into your most serious consideration; at the same time relying on your keeping the whole of it a perfect secret from said Collector which no doubt your own wisdom will dictate as well as not to suffer this Letter to go out of your own hands—as in that case he might perhaps receive a hint of its contents, which policy dictates should be prevented—
          With sentiments of consideration I remain Your most obed Servt
          
            An American
          
        